Opinion issued October 15, 2013




                                      In The

                               Court of Appeals
                                     For The

                            First District of Texas
                             ————————————
                               NO. 01-10-00296-CV
                             ———————————
                       LATRICE WILLIAMS, Appellant
                                        V.
                              DANA LEE, Appellee


                    On Appeal from the 309th District Court
                             Harris County, Texas
                       Trial Court Case No. 2008-27802


                            MEMORANDUM OPINION

      Appellant, Latrice Williams, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief).   After being notified that this appeal was subject to

dismissal, appellant did not adequately respond. See TEX. R. APP. P. 42.3(b)
(allowing involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a

brief. We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.




                                            2